   Case 4:20-cv-04097-KES Document 3 Filed 08/31/20 Page 1 of 1 PageID #: 3



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH DAKOTA
                                SOUTHERN DIVISION


GEORGE ENESCU,                                              4:20-CV-04097-KES

                             Plaintiff,

               vs.                                ORDER DIRECTING PLAINTIFF TO PAY
                                                 THE FULL FILING FEE OR MOVE FOR IN
UNITED STATES MARSHAL SERVICE,                        FORMA PAUPERIS STATUS

                             Defendant.


        On July 1, 2020, plaintiff George Enescu filed a prisoner pro se civil rights

lawsuit. Docket 1. Under the Prison Litigation Reform Act (PLRA), a prisoner who “brings

a civil action or files an appeal in forma pauperis . . . shall be required to pay the full

amount of a filing fee.” 28 U.S.C. § 1915(b)(1). At this time, Enescu has not moved for

in forma pauperis status or in the alternative, has not paid the full filing fee. Enescu

must pay the filing fee or file a motion to proceed in forma pauperis by September 28,

2020.

        Thus, it is ORDERED

        1. That Enescu must pay the full filing fee of ($400.00) or move for in forma

        pauperis status by September 28, 2020. If Enescu does not pay the full filing

        fee or move for in forma pauperis status by September 28, 2020, the court will

        dismiss his complaint without prejudice for failure to prosecute.

        Dated August 31, 2020.

                                   BY THE COURT:

                                   /s/    Karen E. Schreier
                                   KAREN E. SCHREIER
                                   UNITED STATES DISTRICT JUDGE
